Case 1:16-cv-06524-GBD-SDA Document 437

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHANDRA CATES et al.,
Plaintiffs,
-against-
THE TRUSTEES OF COLUMBIA UNIVERSITY :

IN THE CITY OF NEW YORK,

Defendant.

GEORGE B. DANIELS, United States District Judge:

Filed 04/09/21 Page 1of1

 

 

USDC SDNY
ELECTRONICALLY FILED
DOC #:

DATE FILED: '

 

 

 

 

ORDER

16 Civ. 6524 (GBD) (SDA)

In light of the parties’ notice that the parties have reached a settlement in principle on all

issues in this matter, all conferences and deadlines previously scheduled are adjourned sine die.

The parties shall submit a proposed settlement agreement, certification, and preliminary approval

papers or a status report within forty-five (45) days of this order.

Dated: New York, New York SO ORDERED:

April 8, 2021

6 Dow

 

GRORGE nas
United States District Judge

 
